Name: 91/537/EEC: Council Decision of 14 October 1991 on acceptance of the terms of reference of the International Nickel Study Group
 Type: Decision
 Subject Matter: cooperation policy;  iron, steel and other metal industries;  international affairs;  trade policy;  research and intellectual property
 Date Published: 1991-10-24

 Avis juridique important|31991D053791/537/EEC: Council Decision of 14 October 1991 on acceptance of the terms of reference of the International Nickel Study Group Official Journal L 293 , 24/10/1991 P. 0023 - 0026 Finnish special edition: Chapter 11 Volume 18 P. 0170 Swedish special edition: Chapter 11 Volume 18 P. 0170 COUNCIL DECISION of 14 October 1991 on acceptance of the terms of reference of the International Nickel Study Group (91/537/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 116 thereof, Having regard to the proposal from the Commission, Whereas the terms of reference of the International Nickel Study Group hereafter referred to as 'Group' were adopted in Geneva on 2 May 1986 by the United Nations Conference on Nickel and amended during the inaugural meeting of the Group in June 1990; Whereas the States and international organizations which participated in the Conference have been asked to notify the secretary-general of the Group of their acceptance of the terms of reference in accordance with paragraph 19 (c) thereof; Whereas the Group will perform the important functions of analysing and monitoring the market of and trade in nickel; Where the institutional structure of the Group, as laid down in the terms of reference, implies joint participation of the Community and those Member States which have agreed to the terms of reference; Whereas certain other Member States have indicated their intention to participate in the work of the Group; Whereas some Member States already participate in the work of the Group, HAS DECIDED AS FOLLOWS: Article 1 The terms of reference of the International Nickel Study Group are hereby accepted by the European Economic Community. The Community and those Member States which at this stage have decided to participate in the proceedings of the Group shall simultaneously lodge their instruments of acceptance with the secretary-general of the Group as soon as the necessary internal procedures have been completed. The text of the terms of reference is attached hereto. Article 2 The President of the Council is hereby authorized to designate the persons empowered to lodge the instrument of acceptance on behalf of the Community. Done at Luxembourg, 14 October 1991. For the Council The President B. de VRIES